Citation Nr: 0906449	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  03-33 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from 
July 1988 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2002, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  

In February 2007, the Board remanded the claim for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

Clear and unmistakable evidence establishes that bilateral 
pes planus pre-existed active duty and clear and unmistakable 
evidence establishes that the pre-existing bilateral pes 
planus did not increase in disability during service.  


CONCLUSION OF LAW

Bilateral pes planus both pre-existed and was not aggravated 
by active duty, rebutting the presumption of soundness.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in March 2005, in March 2006, and in March 2007.  The 
Veteran was notified of the type of evidence necessary to 
substantiate the claim of service connection, namely, 
evidence of a current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; evidence of a relationship between the current 
disability and the injury, disease, or event in service; or 
evidence of aggravation of a pre-existing condition.  The 
Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in September 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained service treatment 
records and VA records, and afforded the Veteran a VA 
examination.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.



A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111.  The presumption of soundness is rebuttal 
by clear and unmistakable evidence that the disability pre-
existed service and was not aggravated by service.  38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service, on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).

Factual Background

Service treatment records do not include a report of entrance 
examination.  The records do show that in December 1990 the 
Veteran complained of right knee pain and reported a history 
of flat feet.  The assessment was bilateral pes planus.  

On VA examinations in October 2000 and October 2002, the 
diagnosis was bilateral pes planus.  

On VA examination in July 2008, the Veteran stated that he 
had flat fleet as a child. He did not recall any foot injury 
during service, but he had bilateral foot pain while he was 
on active duty, which was not evaluated.  The diagnosis was 
severe pes planus.  The examiner, an orthopedic surgeon, 
expressed the opinion that the Veteran had bilateral pes 
planus when he entered service as the Veteran was aware of 
flat feet prior to service and that he could not determine 
whether the Veteran's bilateral pes planus was aggravated by 
service because there was no record of evaluation of foot 
pain during service.  



Analysis

As the Veteran's service entrance examination is not of 
record, the presumption of soundness attaches.  Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).  Therefore the Veteran is 
presumed to have been in sound condition upon entry to 
service.  
38 U.S.C.A. § 1111.  

The standard for rebutting the presumption of soundness 
requires that VA show by clear and unmistakable evidence that 
the Veteran's disability both pre-existed service and was not 
aggravated by service.  38 C.F.R. § 3.304(b).

On the basis of the Veteran's VA examination in July 2008, 
whereby the examiner concluded that his bilateral pes planus 
pre-existed service, and service treatment records showing a 
history of flat feet, the evidence clearly and unmistakably 
establishes that the Veteran's bilateral pes planus pre-
existed service.  38 U.S.C.A. § 1111; 38 C.F.R. §3.304(b); 
see Doran v. Brown, 6 Vet. App. 283, 286 (1994) (holding that 
the presumption of soundness was rebutted by clear and 
unmistakable evidence consisting of appellant's own admission 
during in-service clinical evaluations of his pre-service 
bilateral psychiatric problems).

The remaining question is whether the pre-existing bilateral 
pes planus was aggravated by service.  The burden is on VA to 
rebut by clear and unmistakable evidence that the pre-
existing disability was not aggravated by service, which may 
be established by evidence that any increase in disability 
was due to the natural progress of the pre-existing 
condition. 

The Veteran is competent to describe his flat feet.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
In Falzone v. Brown, 8 Vet. App. 398 (1995), the Court held 
that the Veteran's description of flat feet was not a medical 
determination and lay testimony on its own may establish the 
presence of the condition.  



On the question of medical causation however, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  

Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness, 
such as bilateral pes planus.  As a lay person, the Veteran 
is not qualified through education, training, and expertise 
to offer an opinion on medical causation.  For this reason, 
the Board rejects the Veteran's statements that his bilateral 
pes planus was aggravated by service.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

There is nothing in the service treatment records or post-
service medical records, including the VA examination of July 
2008, to show an increase in disability of the Veteran's 
bilateral pes planus during service.  On the basis of the 
evidence of record, the Board finds that the evidence clearly 
and unmistakably shows that bilateral pes planus both 
preexisted and was not aggravated by active duty service, and 
service connection is not established.  38 U.S.C.A. § 1111; 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).


ORDER

Service connection for bilateral pes planus is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


